Opinion by
Me. Justice Fell,
The bill filed in this ease was for the specific performance of *623a contract alleged to have been made by the defendant to execute and deliver two judgment notes in consideration of the conveyance to him of an interest in land. It was competent for the plaintiff to show that the consideration named in the deed was not the only consideration for the conveyance. The receipt in a deed is only presumptive evidence of the real consideration, and it may be overcome by parol evidence of another or greater consideration, if not directly inconsistent with the deed: Jack v. Dougherty, 3 Watts, 151; Buckley’s Appeal, 48 Pa. 491; Lewis v. Brewster, 57 Pa. 410; Henry v. Zurflieh, 203 Pa. 440. The proceeding, however, being in equity, the rule obtained that the effect of a responsive answer can be overcome only by the testimony of two witnesses or of one witness and corroborating circumstances. On the vital question whether there had been an agreement for an additional consideration, the requirements of this rule were not met to the satisfaction of the learned judge who heard the witnesses. We are not convinced that there was any error in this finding.
The decree dismissing the bill is affirmed at the cost of the appellant.